This suit was commenced October 31, 1914, and on October 18, 1915, which was the first day of that term of court, the case was dismissed upon the defendant's verbal motion for failure of the plaintiff to file a cost bond. The plaintiff filed an unsworn motion to reinstate the case, setting forth nine reasons why it was claimed that the judgment of dismissal should be set aside. That motion was overruled, and the plaintiff has prosecuted this appeal, and is complaining of the action of the trial court in dismissing the case and in overruling the motion to reinstate.
We overrule appellant's contention, and hold that the judgment should be affirmed, among other reasons, because the record does not sustain the material averments made in the motion to reinstate the case. That motion was not verified, and if any evidence was introduced to sustain its averments, no statement of facts or bill of exception has been brought up showing that such evidence was offered. For aught that we know, the material facts may have been the reverse of those alleged in the motion to reinstate the cause, and may have fully justified the order of dismissal.
No error has been shown, and the judgment is affirmed.
Affirmed.